393 U.S. 18 (1968)
NATIONAL MOTOR FREIGHT TRAFFIC ASSN., INC., ET AL.
v.
UNITED STATES ET AL.
No. 355.
Supreme Court of United States.
Decided October 14, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA.
Bryce Rea, Jr., and Thomas M. Knebel for appellants.
Solicitor General Griswold, Assistant Attorney General Zimmerman, Robert W. Ginnane, and Emmanuel H. Smith for the United States et al., James T. Johnson for Pacific Progress Shippers Assn., Inc., and Ronald N. Cobert and Philip R. Ehrenkranz for American Institute of Shippers' Assns., Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.